internal_revenue_service number release date index number ----------------------------------------------- -------------------------- -------------------------------------- ---------------------------- - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-104861-04 date date taxpayer a b x c y d ----------------------- ----------------------------------------------- ----------------------- ------------------------ ----------------------- ------------------------------------ --- ---------------------------------------- ----------------------- -- --------------------------------------------------------------- legend --------------------------------------------------------------------------------------------------------------- ----------------------- ---------------- ------- --------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ---------------- ------------------------------------ ----------------------- --------------- ----------------------- ---------------------- ------------------------------ ----------------------- -------------------------- -------------------------------------------------- ----------------------------------- ------------------------------- ------------------- f date date date site date date g h site date e year site -- ------------------------ ------------------- ----------------------- -------------------- ------------------ ----------------- ------------------ ---------------------------------------------------- ------------------------------ date date ------------------------------------------- date date date date j k ----------------------- z plr-104861-04 dear ------------ this letter is in response to a letter received from your authorized representative on date requesting rulings under sec_29 and sec_708 of the internal_revenue_code the facts as represented by taxpayer and taxpayer’s authorized representative are as follows taxpayer is a limited_liability_company that is classified as a partnership for tax purposes taxpayer is an accrual_method taxpayer with a calendar taxable_year a and b are the members of taxpayer a which owns x percent of taxpayer is a limited_liability_company that for tax purposes is disregarded as an entity separate from its single owner c b owns the remaining y percent of taxpayer the sole asset of taxpayer is its ownership_interest in d a limited_liability_company which for federal tax purposes is disregarded as an entity separate from taxpayer d’s sole asset is the facility at issue in this request the facility at issue in this request was constructed in year for e to serve as a demonstration plant the facility began production in year at site e made some improvements to the facility in year at the end of year production from the facility was stopped due to e’s financial difficulties at the end of year f approached e about purchasing the facility in date e filed for bankruptcy and one of its creditors foreclosed on the facility in date b the general_partner of f purchased the facility from e’s creditor directly and then began production on date the b contributed the facility to f which then moved the facility to site on date b and f received plr-119659-97 which concluded that the fuel produced by the facility was a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 plr-119659-97 also concluded that the facility was placed_in_service after date and that because f would own operate and maintain the facility f was entitled to the sec_29 credit for the qualified_fuel produced plr-104861-04 by the facility that would be sold to unrelated persons at site f expected to sell the entire output of the facility to a specific customer however due to an inability to produce a fuel suitable to this customer f decided to sell the facility on date g purchased the facility from f and contributed it to its subsidiary h pursuant to the purchase and sales agreement the facility was moved to site after being tested to ensure that it had been properly reassembled at site the facility began production in date on date h received plr-149317-01 which ruled on the issues addressed by this letter because of h’s severe financial difficulty production from the facility was ceased in date i negotiated with g and h to purchase the facility but the parties were unable to agree to terms for a sale in date because h was unable to meet its payment obligations to f h surrendered possession of the facility to f f contributed the facility to taxpayer in exchange for an x percent interest in taxpayer and the issuance of a y percent interest in taxpayer for its general_partner b i began negotiations with f to purchase the facility on date a was formed to acquire f’s interest in taxpayer in anticipation of the transaction taxpayer contributed the facility to d in exchange for a total equity_interest in d on date the sale of f’s interest in taxpayer to a was completed and the facility recommenced production on date the sale of f’s interest in taxpayer to a requires a to make certain fixed and contingent cash payments taxpayer represents that the net present_value of the fixed payments exceed fifty percent of the total purchase_price of the interest in taxpayer the facility is currently located at site pursuant to a lease agreement with j a party unrelated to d certain improvements and modifications to the facility have been made by the prior owners however the facility continues to utilize all of its original major components taxpayer has represented that the fair_market_value of the original property comprising the facility is more than percent of the facility's total fair_market_value the cost of the new property plus the value of the original property the facility is operated and maintained on d’s behalf by k pursuant to an operating_agreement under the operating_agreement k is paid dollar_figurez per ton of synthetic_fuel produced and reimbursed for all budgeted or permitted costs incurred j supplies the coal feedstock to d under a synfuel purchase agreement d sells the synthetic_fuel produced by the facility to j j must purchase a minimum quantity of synthetic_fuel d may also meet its obligation to j by delivering coal or synthetic_fuel from another source taxpayer has supplied a detailed description of the process employed at the facility as described the facility and the process implemented in the facility including the chemical reagent meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at the facility and the synthetic_fuel produced at the facility and has submitted reports in which the expert concludes that significant chemical changes take place with the application of the process to the coal including the alternative chemical reagents taxpayer with use of the process expects to maintain a level of plr-104861-04 chemical change in the production of synthetic_fuel that is determined through similar analysis by experts to be a significant chemical change you request the following rulings the synthetic_fuel produced at the facility is a qualified_fuel within the meaning of sec_29 neither the relocation of the facility to site modifications made to the facility after date nor replacement of any part of the facility after that date will result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than of the facility’s total fair_market_value at the time of any such relocation modification or replacement of any part of the facility taxpayer is entitled to all of the sec_29 credits on fuel produced at the facility and sold to unrelated persons the sec_29 credits to which taxpayer is entitled will pass through and be allocated among the members of taxpayer under the principles of sec_702 and in accordance with each members’ interest in the profits and losses of taxpayer as provided in the taxpayer llc agreement assuming that all other requirements of sec_29 are satisfied the fact that a taxpayer terminates and is reconstituted under sec_708 will not prevent taxpayer from continuing to claim the sec_29 credit assuming that d is a disregarded_entity b taxpayer terminates as a partnership because all of its equity is owned by one member will not prevent the single member of taxpayer from claiming the sec_29 credit assuming that d is a disregarded_entity or c d has two or more members will not prevent d from claiming the credit ruling requests and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the plr-104861-04 interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 consistent with its private_letter_ruling practice that began in the mid 1990’s the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayer provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement i r b the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to taxpayer consistent with announcement and the service’s long standing ruling practice accordingly based on the expert test results submitted by taxpayer we conclude that the synthetic_fuel produced at the facility using the described process and specified chemical reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 because d disregarded as an entity separate from taxpayer will own the facility and operate and maintain the facility through its agent we conclude that taxpayer will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ruling_request plr-104861-04 to qualify for the sec_29 credit taxpayer's facility must be placed_in_service before date pursuant to a binding written contract in effect before date revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property included in the facility plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 the relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes sec_29 provided the fair_market_value of the property used at the original facility is more than percent of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining the facility's total fair_market_value at the time of relocation or replacement the facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the pellet mills or other forming equipment including output hoppers if any hence the facility's total fair_market_value includes the process equipment such as pugmills or mixers the pellet mills or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above- referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility's total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales plr-104861-04 other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility's total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility consistent with the holding in revrul_94_31 provided taxpayer's facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location or replacement of part of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner’s distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect plr-104861-04 sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners' interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners' interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to taxpayer may be allocated to the members of taxpayer in accordance with the members' interests in taxpayer when the credit arises for the allocation of the sec_29 credit a member's interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed-in-service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed-in-service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that a termination of taxpayer under sec_708 will plr-104861-04 not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons a similar rule would apply if taxpayer terminated and became a disregarded_entity or if d ceased to be disregarded for tax purposes due to the addition of a second member conclusions accordingly we conclude as follows the synthetic_fuel produced at the facility using the described process and the specified reagent is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 because the facility was placed_in_service prior to date within the meaning of sec_29 the relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes sec_29 provided the fair_market_value of the property used at the original facility is more than percent of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility production from the facility will be attributable solely to taxpayer within the meaning of sec_29 and taxpayer shall be entitled to the sec_29 credit for qualified_fuel from the facility that is sold to an unrelated_person the sec_29 credit attributable to taxpayer may be allocated to the partners of taxpayer in accordance with the partners’ interests in taxpayer when the credit arises for the sec_29 credit a partner’s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel neither a termination of taxpayer under sec_708 a termination of taxpayer which results in taxpayer being a disregarded_entity or d ceasing to be a disregarded_entity will preclude the succeeding entity from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports plr-104861-04 that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs special industries
